          Case 6:20-cv-00872-ADA Document 31 Filed 01/15/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION
                                      )
 WORLDS INC.,                         )
                                      )
           Plaintiff,                 )
                                      )
      v.                              )  Case No. 6:20-cv-872-ADA
                                      )
 MICROSOFT CORPORATION,               )
                                      )
           Defendant.                 )
                                      )

                                        SCHEDULING ORDER

       Upon motion of the parties, and upon good cause shown, the court enters the following

schedule for this action:


          Deadline                                            Item

                       Plaintiff serves preliminary[1] infringement contentions in the form of a
                       chart setting forth where in the accused product(s) each element of the
                       asserted claim(s) are found. Plaintiff shall also identify the earliest
                       priority date (i.e. the earliest date of invention) for each asserted claim
                       and produce: (1) all documents evidencing conception and reduction to
                       practice for each claimed invention, and (2) a copy of the file history for
                       each patent in suit.
         12/21/2020
                       [1] The parties may amend preliminary infringement contentions and
                       preliminary invalidity contentions without leave of court so long as
                       counsel certifies that it undertook reasonable efforts to prepare its
                       preliminary contentions and the amendment is based on material
                       identified after those preliminary contentions were served, and should do
                       so seasonably upon identifying any such material. Any amendment to add
                       patent claims requires leave of court so that the Court can address any
                       scheduling issues.
                       The Parties shall submit an agreed Scheduling Order. If the parties cannot
                       agree, the parties shall submit a separate Joint Motion for entry of each
         1/11/2021     Order briefly setting forth their respective positions on items where they
                       cannot agree. Absent agreement of the parties, the Plaintiff shall be
                       responsible for the timely submission of this and other Joint filings




                                               –6–
Case 6:20-cv-00872-ADA Document 31 Filed 01/15/21 Page 2 of 5




Deadline                                            Item

1/11/2021   Deadline for Motions to Transfer

            Defendant serves preliminary invalidity contentions in the form of (1) a
            chart setting forth where in the prior art references each element of the
            asserted claim(s) are found, (2) an identification of any limitations the
            Defendant contends are indefinite or lack written description under
            section 112, and (3) an identification of any claims the Defendant
            contends are directed to ineligible subject matter under section 101.
            Defendant shall also produce (1) all prior art referenced in the invalidity
            contentions, and (2) technical documents, including software where
2/15/2021   applicable, sufficient to show the operation of the accused product(s)


            No sales summaries need be produced on this date.




3/5/2021    Parties exchange claim terms for construction.

3/19/2021   Parties exchange proposed claim constructions.

            Parties disclose extrinsic evidence. The parties shall disclose any
            extrinsic evidence, including the identity of any expert witness they may
            rely upon with respect to claim construction or indefiniteness. With
            respect to any expert identified, the parties shall identify the scope of the
            topics for the witness’s expected testimony.[2] With respect to items of
4/2/2021
            extrinsic evidence, the parties shall identify each such item by production
            number or produce a copy of any such item if not previously produced.

            [2] Any party may utilize a rebuttal expert in response to a brief where
            expert testimony is relied upon by the other party.
            Deadline to meet and confer to narrow terms in dispute and exchange
4/2/2021
            revised list of terms/constructions.
            Plaintiff files Opening claim construction brief, including any arguments
4/9/2021
            that any claim terms are indefinite.

4/30/2021   Defendant files Responsive claim construction brief.




                                     –7–
Case 6:20-cv-00872-ADA Document 31 Filed 01/15/21 Page 3 of 5




Deadline                                            Item

5/14/2021   Plaintiff files Reply claim construction brief.

5/28/2021   Defendant files Sur-Reply claim construction brief.

            Parties submit Joint Claim Construction Statement.
5/31/2021   See General Issues Note #8 regarding providing copies of the briefing to
            the Court and the technical adviser (if appointed).
            Parties submit optional technical tutorials to the Court and technical
            adviser (if appointed).[3]
 6/4/2021
            [3] The parties should contact the law clerk to request a Box link so that
            the party can directly upload the file to the Court’s Box account.

6/11/2021   Markman Hearing at 9:30 a.m. for one hour

            Fact Discovery opens; deadline to serve Initial Disclosures per Rule
6/12/2021
            26(a).

7/23/2021   Deadline to add parties.

            Deadline to serve Final Infringement and Invalidity Contentions. After
            this date, leave of Court is required for any amendment to Infringement
 8/6/2021   or Invalidity contentions. This deadline does not relieve the Parties of
            their obligation to seasonably amend if new information is identified after
            initial contentions.
            Deadline to amend pleadings. A motion is not required unless the
10/2/2021   amendment adds patents or patent claims. (Note: This includes
            amendments in response to a 12(c) motion.)
            Deadline for the first of two meet and confers to discuss significantly
            narrowing the number of claims asserted and prior art references at issue.
9/13/2021   Unless the parties agree to the narrowing, they are ordered to contact the
            Court’s Law Clerk to arrange a teleconference with the Court to resolve
            the disputed issues.

10/11/2021 Close of Fact Discovery

10/18/2021 Opening Expert Reports

11/15/2021 Rebuttal Expert Reports

12/6/2021   Close of Expert Discovery



                                       –8–
Case 6:20-cv-00872-ADA Document 31 Filed 01/15/21 Page 4 of 5




Deadline                                              Item

           Deadline for the second of two meet and confer to discuss narrowing the
           number of claims asserted and prior art references at issue to triable
           limits. To the extent it helps the parties determine these limits, the parties
12/13/2021 are encouraged to contact the Court’s Law Clerk for an estimate of the
           amount of trial time anticipated per side. The parties shall file a Joint
           Report within 5 business days regarding the results of the meet and
           confer.
           Dispositive motion deadline and Daubert motion deadline.
12/20/2021 See General Issues Note #8 regarding providing copies of the briefing to
           the Court and the technical adviser (if appointed).
           Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
 1/3/2022
           discovery and deposition designations).

1/17/2022     Serve objections to pretrial disclosures/rebuttal disclosures.

1/24/2022     Serve objections to rebuttal disclosures and File Motions in-limine.

              File Joint Pretrial Order and Pretrial Submissions (jury instructions,
1/31/2022     exhibits lists, witness lists, discovery and deposition designations); file
              oppositions to motions in limine.
              File Notice of Request for Daily Transcript or Real Time Reporting. If a
              daily transcript or real time reporting of court proceedings is requested
              for trial, the party or parties making said request shall file a notice with
              the Court and e-mail the Court Reporter, Kristie Davis at
 2/7/2022
              kmdaviscsr@yahoo.com

              Deadline to meet and confer regarding remaining objections and disputes
              on motions in limine.
              File joint notice identifying remaining objections to pretrial disclosures
2/18/2022
              and disputes on motions in-limine.
              Final Pretrial Conference. The Court expects to set this date at the
2/21/2022
              conclusion of the Markman Hearing.
              Jury Selection/Trial. The Court expects to set this date at the conclusion
3/14/2022
              of the Markman Hearing.




                                       –9–
 Case 6:20-cv-00872-ADA Document 31 Filed 01/15/21 Page 5 of 5




             15th day of ____________,
ORDERED this _____        January      2021.




                                         _____________________________
                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE




                                – 10 –
